Waliceb, J.,
concurring in result: I concur in the decision of this case, but not altogethei in the reason assigned in the Court’s opinion therefor. The letter’ of Mr. Springs to his sister, which was written at the same time as the will, was not intended to be a part of the same, but merely a collateral request to his sister, which should only suggest his wishes as to the subsequent disposition of his property by her, but which should not be imperative upon her, but strictly discretionary or optional, that is, a thing she’might do or not as she pleased. This is shown by his not incorporating it within his will as á part thereof, but expressing his wish in the form of a letter to her, without being witnessed by Mr. John E. Orr. As the letter was probated with the will as a part thereof (which should not have been done, as it was clearly not intended to be any part of the will), I must recognize the principle of law applicable to such a case, that the probate cannot be attacked except directly, for the usual rule with regard to judgments rendered by a court of competent jurisdiction applies to the decrees of a competent court admitting a will to probate and to the extent that the same can be attacked only by a proceeding immediately directed to that end, and they cannot be assailed collaterally. Gardner on Wills (1903), p. 337; 40 Cyc., 1370-*4891377, especially'the latter page; Hampton v. Hardin, 88 N. C., 592; London v. R. R., ib., 584; Edwards v. White, 180 N. C., 55; In re Beauchamp’s Will, 146 N. C., 254; Starnes v. Thompson, 173 N. C., 466; In re Thompson's Will, 178 N. C., 540. But, admitting this to be the inflexible rule of the law, it is nevertheless proper to consider the nature, or character, of the two documents, and the fact that they were prepared and signed at the same time, in passing upon the meaning of the testator, and upon an examination of them in the light of the facts and surrounding circumstances, my opinion is that it was clearly not the intention of Mr. Springs that his language should be considered as imperative, but merely precatory, that is, the expression of a mere wish, without intending to bind his sister at all to its observance. She might comply with it or not as she deemed best. The fact that her entire will was revocable by her upon her marriage favors this construction. If it were otherwise, and the letter had been made formally a part of his will, that is, embodied in it, I would be compelled to hold that the words he used were not merely precatory, and the making of her will purely discretionary, but that they would be imperative or mandatory upon her, and I have written this opinion to exclude the conclusion that I assented to the statement in the opinion that the words, considered by themselves, are precatory, and not imperative in character.
My opinion is that Miss Alice Y. Springs is not compelled to comply with the request contained in the letter, but may do so or not as she may choose, and with perfect freedom to act in that way.
Hoke, J., concurs in the opinion of Walkeb, J.